UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) October 4, 2011 Hampton Roads Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 001-32968 54-2053718 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 999 Waterside Drive, Suite 200, Norfolk, Virginia 23510 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (757) 217-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. The Annual Shareholders Meeting of Hampton Roads Bankshares, Inc. (the “Company”) was held on October 4, 2011.The following items were voted on by shareholders, with the following results: 1.The shareholders elected the following individuals to the Board of Directors for a term of three years each, expiring at the 2014 annual meeting: Director Nominee Votes For Votes Withheld Broker Non-Votes Robert B. Goldstein Hal F. Goltz Randal K. Quarles 2.The shareholders ratified the appointment of KPMGLLP as the Company’s independent auditors for the fiscal year ending December 31, 2011. Votes For Votes Against Abstain 3.The shareholders approved the Company’s 2011 Omnibus Incentive Plan. Votes For Votes Against Abstain Broker Non-Votes 4.The shareholders approved a proposal endorsing the compensation of the Company’s named executive officers as disclosed in the Company’s 2011 proxy statement. Votes For Votes Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Hampton Roads Bankshares, Inc. Date:October 7, 2011 By: /s/ Douglas J. Glenn Douglas J. Glenn Interim President and Chief Executive Officer, Executive Vice President, General Counsel and Chief Operating Officer
